Citation Nr: 0002866	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a back 
disorder and headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1973 and from April 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 hearing officer's 
decision of the Department of Veterans Affairs (VA) Regional 
Office in New York, New York (RO). 


FINDINGS OF FACT

1.  By a rating decision in January 1984, the RO found that 
new and material evidence had not been presented or secured 
to reopen claims of entitlement to service connection for a 
back disorder and headaches; the veteran was notified of the 
determination and of his appellate rights, but he did not 
initiate an appeal.

2.  The evidence associated with the claims file subsequent 
to the January 1984 rating decision concerning a back 
disorder and headaches is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  By a rating decision in January 1984, the RO denied 
entitlement to service connection for prostatitis; the 
veteran was notified of the determination and of his 
appellate rights, but he did not initiate an appeal.

4.  The evidence associated with the claims file subsequent 
to the January 1984 rating decision concerning prostatitis is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision, which declined to 
reopen the veteran's claims for service connection for a back 
disorder and headaches, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  The evidence received since the January 1984 rating 
decision is not new and material, and the veteran's claim for 
service connection for a back disorder and headaches is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The January 1984 rating decision, which denied 
entitlement to service connection for prostatitis, is final.  
38 U.S.C.A. § 7105.

4.  Evidence received since the January 1984 rating decision 
is not new and material, and the veteran's claim for service 
connection for prostatitis is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to service connection for 
a back disorder and headaches were initially denied by a 
rating decision dated December 1981.  He attempted to reopen 
his claims in November 1983 and, also, asserted a claim of 
entitlement to service connection for prostatitis.  His 
attempt to reopen the previously disallowed claims and his 
claim for service connection for prostatitis were denied by 
the RO in a rating decision of January 1984.  The veteran was 
informed of the RO's determination and advised as to 
appellate rights and procedures.  He was also informed of the 
requirement that he submit new and material evidence to 
reopen his claims.  He did not initiate an appeal.  
Accordingly, the January 1984 determinations became final.  
38 U.S.C.A. § 7105(c). 

In May 1996, the veteran attempted to reopen his claims for 
service connection for a back disorder, headaches, and 
prostatitis.  By a decision in April 1997, a hearing officer 
determined that new and material evidence had not been 
presented or secured and that the veteran's claims were, 
therefore, not been reopened.  The current appeal then 
ensued.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA sec. 1110 (West 1991). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a) (1998).  Second, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well-grounded, 
then the merits of the claim may be evaluated, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

At the time of the January 1984 rating decision, the evidence 
of record included service medical records; a report of VA 
hospitalization in July 1976; and a report of a VA 
examination in January 1978.

The service medical records contained a sick slip in March 
1973 with the notation "head and back".  The service 
medical records showed that, in March 1973, there was a 
finding of low back pain, sprain.  Also in March 1973, the 
veteran was seen for enuresis (bed-wetting).  A history of 
enuresis as a child was noted.  An examination was 
essentially unremarkable; the prostate gland was firm and 
round.  The impression was occasional enuresis, urinary 
urgency.

Service department X-rays in April 1973 showed sacralization 
of L-5 and spina bifida occulta of S-1.

In a report of medical history in June 1974, while the 
veteran was on Reserves duty, he denied having recurrent back 
pain and denied having frequent or severe headaches.  At an 
examination in June 1974, the veteran's head, 
spine/musculoskeletal system, and genitourinary system were 
all evaluated as normal.

In July 1976, the veteran was admitted to a VA medical 
facility for a complaint of abdominal pain.  He described his 
general health as good.  The hospital summary made no 
reference to headaches, back pain, or the prostate gland.

At a VA examination in January 1978, the veteran complained 
of epigastric discomfort, gas, and fatigability.  On 
examination, his head and genitourinary system were evaluated 
as normal.  No musculoskeletal findings were reported.  The 
diagnoses were mild hypertension and duodenitis and hiatal 
hernia, by history.

The additional evidence added to the record since January 
1984 includes a report of private MRI (magnetic resonance 
imaging) studies in September 1991 and  February 1997.  The 
September 1991 MRI was essentially negative, and the MRI in 
February 1997 showed minimal degenerative arthritis of the 
lumbosacral spine.  The MRI reports are "new", as they were 
not of record in January 1984, but they are not "material", 
because they do not relate a current low back disorder, to 
include arthritis, to the veteran's periods of active duty or 
the year following separation from active service.

The additional evidence also includes VA medical treatment 
records showing that the veteran has been seen for chronic 
prostatitis since 1984.  Those records are new but not 
material, as they do not relate current prostatitis to the 
veteran's periods of active service.

Finally, the additional evidence includes the veteran's 
testimony at a personal hearing in September 1996.  He 
testified that: he injured his head and back in basic 
training; he received treatment for prostatitis within one 
week of his separation from active service; and he has had 
back pain, headaches, and prostate trouble since service.  
The veteran's testimony is new, but it is not material, 
because, as a layman, the veteran is not qualified to offer 
an opinion on questions of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992), and so his testimony lacks probative value on the 
issue of the time of onset of current prostatitis, 
lumbosacral arthritis, and a claimed headache disorder.

In sum, none of the additional evidence received since the 
prior final denial of the veteran's claims in January 1984 is 
new and material, and the claims are not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims.  See 
Graves v. Brown, 8 Vet. App. 522, 524-525 (1996); Robinette, 
8 Vet. App. at 77-78.


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a back 
disorder, headaches, and prostatitis, the appeal is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

